DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election with traverse of claims 1-15 in the reply filed on December 21, 2021 is acknowledged.  
The Applicant argues that a search of all the claims would not impose a serious burden on the Office.  This is not found persuasive because claims 1-15  are drawn to a composition, while claim 16 is drawn to a method.  Thus, the determination of patentability of Invention I (claims 1-15) and Invention II (claim 16) would require searches in searching different classes/groups or electronic resources, or employing different search strategies or search queries; and the prior art applicable to one invention would not likely be applicable to another invention.  The above reasons support that a search of all the claims would impose serious burden on the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8 and 10-15 are rejected under 35 U.S.C. 103 as being obvious over Kato et al. (US20150147884).
Regarding claim 1, Kato discloses a polishing agent (slurry for chemical mechanical polishing, abstract) comprising: a water-soluble polymer comprising a copolymer of a monomer (A) which comprises at least one member selected from the group consisting of an unsaturated dicarboxylic acid, a derivative thereof, and salts of the unsaturated dicarboxylic acid and the derivative thereof and a monomer (B) other than the monomer (A), comprising an ethylenic double bond and no acidic group (maleic acid - styrene copolymer, paragraph 0045); a cerium oxide particle (paragraph 0037); a dispersant (paragraph 0073); a pH regulator (paragraph 0072); and water (paragraph 0020), wherein: the polishing agent has a pH of 4-10 (paragraph 0069).  The pH range discloses by Kato encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 4, Kato discloses wherein the average particle diameter of the cerium oxide particles is from 0.01 μm to 0.3 μm (10-300nm, paragraph 0039).
Regarding claim 5, Kato discloses wherein the average particle diameter of the cerium oxide particles is from 0.01 μm to 0.3 μm (10-300nm, paragraph 0039), which encompasses the range recited in the instant claim.
Regarding claim 6, Kato discloses wherein the unsaturated dicarboxylic acid comprises maleic acid (paragraph 0050).
Regarding claim 7, Kato discloses wherein the monomer (B) comprises a cyclic compound containing a 6-membered ring (styrene, paragraph 0050).
Regarding claim 8, Kato discloses wherein the pH regulator is an acid (paragraph 0072).
Regarding claim 10, Kato discloses wherein the monomer (B) comprises styrene (paragraph 0050).
Regarding claim 11, Kato discloses wherein the unsaturated dicarboxylic acid comprises maleic acid, and the monomer (B) comprises styrene (paragraph 0050).
Regarding claim 12, Kato discloses wherein the monomer (A) comprises an ester derivative in which at least a part of maleic acid is esterified (paragraph 0054).
Regarding claim 13, Kato discloses the water-soluble polymer in an amount of from 0.001 to 5 mass % (paragraph 0065).

Regarding claim 15, Kato discloses the cerium oxide particle in an amount of from 0.1 to 20 mass % (paragraph 0038), which encompasses the range recited in the instant claim.
Claims 2-3 are rejected under 35 U.S.C. 103 as being obvious over Kato et al. (US20150147884) as applied to claim 1 above, in view of Fukasawa et al. (US20090047786).
Regarding claim 2, Kato is silent about the specific type of dispersant.  However, Kato disclosed that the dispersant is used in a slurry of cerium oxide (paragraphs 0037 and 0073).  In addition, Fukasawa teaches that a dispersant used in dispersion of cerium oxide particles in a slurry can comprises at least one member selected from the group consisting of anionic, nonionic and amphoteric polymer compounds (paragraphs 0049 and 0053).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a known dispersant as taught by Fukasawa for the dispersant in the slurry of Kato, with a reasonable expectation of success.  It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Regarding claim 3, Fukasawa discloses wherein the dispersant is an ammonium acrylate salt (paragraph 0049).
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being obvious over Fujii et al. (US20030041526).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 9, Fujii discloses wherein, in the copolymer, a unit based on the monomer (A) has a salt of a carboxy group (sodium salts of copolymers of maleic acid and styrene, paragraph 0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713